DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Palakovich et al. (US Patent Application, Pub. No.: US 2016/0099892 A1).
In regards to claims 1 and 15, Palakovich disclose a method and a system for partially automating a text conversation between a user and a human agent (See pg. 1, paragraph [0008] and pg. 2, paragraph [0024]), the method comprising: opening a text conversation between a user computing device and an intelligent virtual assistant (IVA) (See pg. 3, paragraph [0026]); determining an intent of the text conversation (See pg. 3, 
In regards to claims 2 and 16, Palakovich discloses the method and system, wherein passing the text conversation to the agent computing device is performed seamlessly without an indication to the user computing device or to the user (See pg. 3-4, paragraph [0036]).
In regards to claim 3, Palakovich discloses the method, further comprising the agent computing device passing the text conversation back to the IVA pursuant to receiving an instruction from the human agent (See pg. 4, paragraph [0039]).
In regards to claim 4, Palakovich discloses the method, wherein passing the text conversation back to the IVA is performed seamlessly without an indication to the user computing device or to the user (See pg. 4, paragraph [0039]).
In regards to claim 5, Palakovich discloses the method, further comprising assigning an instance of the IVA to the human agent (See pg. 4, paragraph [0039]).
In regards to claim 6, Palakovich discloses the method, further comprising assigning an instance of the IVA to a plurality of human agents (See pg. 4, paragraph [0037] and pg. 4-5, paragraph [0047]).
In regards to claims 7 and 17, Palakovich discloses the method and system, further comprising monitoring the intent of the text conversation and seamlessly passing the text conversation to the IVA or to the human agent of the agent computing device depending on the intent (See pg. 3, paragraph [0033] – [0034]).
In regards to claim 8, Palakovich discloses the method, wherein the monitoring is performed continuously during the text conversation (See pg. 3, paragraph [0031] – [0032]).
In regards to claims 9 and 18, Palakovich discloses the method and system, further comprising selecting the text conversation from a queue of live chat conversations (See pg. 3, paragraph [0026]).
In regards to claims 10 and 20, Palakovich discloses a method and a system of training a language model in partial automation of text conversations (See pg. 1, paragraph [0008] and pg. 2, paragraph [0024]), the method comprising: collecting a plurality of input-response pairs from a plurality of intelligent virtual assistants (IVAs) (See pg. 3, paragraph [0026]); clustering the input-response pairs into a plurality of clusters; selecting a cluster of the plurality of cluster that will provide a benefit; tagging a user intention of the input of the input-response pair of the selected cluster (See pg. 3, paragraph [0030]; pg. 3, paragraph [0033]; and pg. 8, paragraph [0075]); and modifying the language model based on the tagged user intention (See pg. 3, paragraph [0034] and pg. 8, paragraph [0078).
In regards to claim 11, Palakovich discloses the method, further comprising prioritizing the inputs of the input-response pairs for learning (See pg. 3, paragraph [0031] – [0032]).
In regards to claims 12 and 19, Palakovich discloses the method and system, further comprising determining at least one present user intention based on the tagged user intention, wherein modifying the language model based on the tagged user 
In regards to claim 13, Palakovich discloses the method, further comprising templatizing a response based on the modified language model (See pg. 3-4, paragraph [0035] – [0036]).
In regards to claim 14, Palakovich discloses the method, wherein the IVAs are each assigned to one of a single human agent or a group of human agents (See pg. 5, paragraph [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Wengrovitz (US Patent Application, Pub. No.: US 2005/0141694 A1) teaches real-time communications call center server.  Galitsky et al. (US Patent Application, Pub. No.: US 2019/0095425 A1) teach enabling autonomous agents to discriminate between questions and requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652